NO. 07-07-0128-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                               FEBRUARY 19, 2008
                         ______________________________

                          JOHN KEVIN OAKES, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY;

                NO. 0955781D; HONORABLE SCOTT WISCH, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Following his plea of not guilty, appellant John Kevin Oakes was convicted by a jury

of murder and punishment was assessed at twenty years confinement. Both the clerk’s

record and reporter’s record have been filed in his appeal. Both appellant and the State

have filed briefs. On suggestion of the death of appellant’s attorney, we now abate the

appeal and remand the cause to the trial court.


       On remand, the trial court shall utilize whatever means necessary to determine the

following:
       1. whether appellant desires to prosecute this appeal; and


       2. whether appellant is indigent and entitled to new appointed counsel.


       Should it be determined that appellant does want to continue the appeal and is

indigent, and that new counsel should be appointed, the trial court shall appoint new

counsel to represent appellant in this appeal. If new counsel is appointed, the name,

address, telephone number, and state bar number of newly appointed counsel shall be

included in an order appointing counsel. If necessary, the trial court shall execute findings

of fact, conclusions of law, and any necessary orders it may enter regarding the

aforementioned issues and cause its findings, conclusions, and orders, if any, to be

included in a supplemental clerk’s record. A supplemental reporter’s record of any hearing

held shall also be included in the appellate record. Finally, the trial court shall file the

supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk

of this Court by March 19, 2008.


       Should new counsel be appointed, the Clerk of the Court is instructed to accept and

file any amended or supplemental brief newly-appointed counsel desires to file. Absent

a motion for extension of time, new counsel’s brief shall be due within 30 days after filing

of the supplemental clerk’s and reporter’s records. Any brief the State files in response to

new counsel’s brief, if any, shall be due 30 days following filing of new counsel’s brief. Tex.

R. App. P. 38.6(a) & (b).




                                              2
      It is so ordered.




                              Per Curiam




Do not publish.




                          3